In re: Ivy Bonaventure applying for certiorari, or writ of review, to the Court of Appeal, First Circuit, Parish of East Baton Rouge. 220 So.2d 808.
Writ refused. On the facts found by the Court of Appeal the result is correct.
BARHAM, J.,
is of the opinion that the writ should be granted. The Court of Appeal found there was no contract between the parties, but then attempted to make an equitable award under C.C. Art. 1965. That article requires a consideration of "equity” to supply omissions only when there is a contract. C.C.P. Art. 862 is inapplicable. That article removed the requirement for prayer for general and equitable relief, but in no way affected our fact-pleading requirements. Neither the trial court opinion nor the facts found by the Court of Appeal have enlarged the pleadings so as to convert a suit based only upon contract into a damage suit. The Court of Appeal has reached outside the record and rendered a judgment in damages when the requirements for such a judgment have neither been pleaded nor factually met.